TROTT, Circuit Judge,
concurring.
I agree wholeheartedly with Judge Noo-nan’s conclusion that Dr. Hoffert is entitled at least to qualified immunity. I write separately, however, because I bebeve—as did *457the district court — -that a strong ease can be made for the proposition that Dr. Hoffert is entitled also to quasi-judicial immunity, which is absolute. When all is said and done, Kulas is suing the doctor for doing what he was expected to do pursuant to Judge Hant-man’s valid order. Such behavior falls squarely within the rule that officials implementing valid court orders are immune for their conduct in so doing.
This circuit has repeatedly stated that quasi-judicial immunity protects those who execute [state] court orders from liability in civil rights actions, and we have so held in Coverdell v. Dep’t of Social and Health Services, 834 F.2d 758, 764 (9th Cir.1987) (citing Gregory v. Thompson, 500 F.2d 59, 65 n. 6 (9th Cir.1974); Gillibeau v. City of Richmond, 417 F.2d 426, 429 (9th Cir.1969); Haldane v. Chagnon, 345 F.2d 601, 604 (9th Cir.1965)). Moreover, we are not alone. “Other circuits have held that persons who faithfully execute valid court orders are absolutely immune from liability for damages in civil rights actions challenging conduct authorized by the order.” Coverdell, 834 F.2d at 764-65 (citing cases from First, Third, Seventh, and Eighth Circuits). In a nutshell, judicial immunity extends “to those who carry out the orders of judges.” Slotnick v. Garfinkle, 632 F.2d 163, 166 (1st Cir.1980).
The rationale for immunizing persons who execute court orders is apparent: “[t]he fearless and unhesitating execution of court orders is essential if the court’s authority and ability to function are to remain uncomprom-ised.” Coverdell, 834 F.2d at 765. The rationale protects the state employee who merely carries out the court’s directive. In fact, “such persons are themselves integral parts of the judicial process.” Id. (quoting Briscoe v. La Hue, 460 U.S. 325, 335, 103 S.Ct. 1108, 75 L.Ed.2d 96 (1983)).
I see no material distinction between Ku-las’s allegations and the gravamen of the charges at issue in Haldane v. Chagnon, 345 F.2d at 601. Haldane was a plaintiff in a divorce ease. Because of his bizarre behavior, the presiding judge ordered Haldane to undergo an involuntary mental health examination “to determine the state of [his] mental health, ... and that such measures be taken for [his] best interests and protection, in respect to supervision, care or treatment as may be necessary and provided by law.” Id. at 602. Because of this examination, Haldane sued the judge who ordered it and the bailiff who filed the examination petition. In affirming the district court’s dismissal of Haldane’s lawsuit, we said,
In our view, these specifically alleged and documented facts bring the plaintiff-appellant to an insurmountable barrier, namely the time honored rule of judicial immunity, a rule which is indispensable to the free and fearless administration of justice.... The only remaining problem, therefore, with respect to the defendant judges ... is related to consideration of whether or not doing the acts for which they are sought to be held responsible in damages, they were acting within the course and scope of their judicial duties. [They were].
The defendant bailiff acted at the direction of the judge to whom he was immediately and directly responsible. In so doing, he was part of the body of the court itself. In Hoffman v. Halden, [268 F.2d 280 (9th Cir.1959) overruled on other grounds by Cohen v. Norris, 300 F.2d 24, 29-30 (9th Cir.1962) ], we held that a jailer or keeper was not liable under the Civil Rights Act for ‘performing a duty which the law at that time required him to perform.’
Id. at 603-04.
Hoffman involved allegations of Civil Rights Act violations similar to Kulas’s brought by a patient against state hospital doctors who treated him for mental illness after he had . been committed to their care and for treatment by a. state court. In Hoffman, we quoted the Sixth Circuit’s statement in Kenney v. Fox, 232 F.2d 288, 290 (6th Cir.1956) that “the institutional doctors should not be expected or even permitted to go behind a court order of commitment of a person to a state mental hospital where, on its face, the order appears to be valid.” Hoffman, 268 F.2d at 300 (quoting Kenney, 232 F.2d at 290). We held that the only question remaining after the validity of the court order is established is whether the defendant doctors’ alleged tortious acts fell within its scope. Here, the district court *458answered that question by calling as a witness Judge Hantman, the state judge who issued the disputed order. Unless we are willing to find the state court judge not credible — which on this record we cannot do — his testimony, as cloaked in the protection of the Tenth Amendment, must carry the day. As we said in Southeast Resource Recovery Facility Auth. v. Montenay Int'l Corp., 973 F.2d 711, 714 (9th Cir.1992), about a state court order, “the district court cannot refuse to give the state court judgment full faith and credit because it disagrees with the state court’s interpretation of [the statute].”
The context in which we review this order arises from an inmate’s attempt to extract damages from the state employee who followed the judge’s order, and who was thus an “integral part of the judicial process.” It would be no less than bizarre to make the doctor pay for what the judge’s order contemplated.
Dr. Hoffert, the only treating physician responsible for the forced medication of Ku-las, was acting pursuant to a valid court order. Therefore, the doctor is entitled to absolute immunity from liability. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.1979) (holding that state actors are “clothed with immunity from suit because they acted under authorization of the state court order”); see also, Lockhart v. Hoenstine, 411 F.2d 455, 460 (3d Cir.1969) (holding that “there exists a[ ] well-grounded principle that any public official acting pursuant to court directive is also immune from suit.”). Thus, I concur in the correct result reached by my colleague.1

. I agree also with the district court’s conclusion that Kulas failed in his attempt to demonstrate that the Due Process standards articulated in Washington v. Harper, 494 U.S. 210, 221-36, 110 S.Ct. 1028, 108 L.Ed.2d 178 (1990) were violated in this matter.